Campbell, J.,
delivered the opinion of the court.
As the sale for taxes under which the plaintiff claimed was made when § 1709 of the code of 1871 was unrepealed, it applied to the sale, although subsequently repealed, and operated to preclude inquiry into the sale for any mere irregularity attending it. Nevin v. Bailey, 62 Miss. 433.
We know no reason why a court may not exclude evidence introduced by a defendant on the same grounds on which it would exclude evidence of the plaintiff.

Affirmed.